UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ANNA M. WHITE, )
Plaintiff, Case No. 15 C 8185
v. Magistrate Judge Sidney Schenkier |
ELIZABETH K. RICHERT,
Defendant. )

MEMORANDUM OPINION AND ORDER!

At the center of this case is a family dispute over the proceeds of the Robert L. Richert
Trust (the “Robert Trust”)—a trust created by the deceased brother and uncle of the plaintiff and
defendant, respectively—and which version of the Robert Trust is indeed the genuine version. To
that end, each party engaged a forensic document examiner to opine on the authenticity of portions
of what has generally been referred to throughout this matter as the Robert Trust Version C (doc.
#173, Am. Compl., Ex. C: Robert Trust Version C).

A bench trial is scheduled to begin on September 9, 2019. The parties agreed by stipulation
to present their written expert witness reports at trial in lieu of live testimony (doc. # 296). Now,
each party has moved to strike the other party’s handwriting expert’s report. Before the Court is
plaintiff's motion to strike the expert report of Thomas W. Vastrick (doc. # 314: Pl.’s Mot.),
defendant’s motion to strike the expert report of Robin D. Williams (doc. # 315: Def.’s Mot.) and
both parties’ responses to the motions (doc. # 317: Pl.’s Resp.; doc. # 318: Def.’s Resp.). For the
reasons set forth below, we grant in part and deny in part plaintiff's motion to strike and deny

defendant’s motion to strike.

 

1On November 30, 2015, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1,
this case was assigned to the Court for all proceedings, including entry of final judgment (doc. # 26).
I.

For the relevant background, we refer in large part to our previous memorandum opinion
and order granting defendant summary judgment as to Count I of plaintiff's Amended Complaint
and denying summary judgment as to Count II of the Amended Complaint. See White v. Richert,
No. 15 C 8185, 2018 WL 4101512 (N.D. Ill. Aug. 28, 2018). In June 2008, Robert Richert
(plaintiff's brother and defendant’s uncle) executed the Robert Trust and put the title to his
residence in Arizona into the trust. White, 2018 WL 4101512, at *2. Discovery in the case revealed
three versions of the Robert Trust, which we will call versions A, B and C. Jd? Versions A and B
were produced by a third party, Fidelity, in response to a subpoena from plaintiff. Jd. at *7. Version
C was produced by defendant. Jd. When deposed, defendant testified that the original Version C
was stolen by unknown persons prior to the filing of this lawsuit and then, shortly before her
deposition, a copy of Version C was placed in her mailbox by some also unknown person. Jd.

In both Versions A and B of the Robert Trust, Paragraph 5.4.1 states that:

If the Settlor’s residence is part of the trust estate or is owned by the Settlor at the

time of his death, then the Settlor’s residence, personal effects, household goods,

automobile(s), and any interest he may have in any insurance policies thereon, shall

be distributed to Elizabeth K. Richert, the Settlor’s niece. If at the time of the

Settlor’s death, the Settlor’s residence is not part of the trust estate or is not owned

by the Settlor, then forty-seven percent (47%) of the trust estate shall be distributed

to Elizabeth K. Richert, the Settlor’s niece.

Id. at *3 (emphasis added). By contrast, in Version C of the Robert Trust, Paragraph 5.4.1 states
that:

If the Settlor’s residence is part of the trust estate or is owned by the Settlor at the

time of his death, then the Settlor’s residence, personal effects, household goods,
automobile(s), and any interest he may have in any insurance policies thereon, shall

 

2 Plaintiff attached three versions of the Robert Trust as Exhibits A, B, and C to her Amended Complaint
(see doc. # 173). The version letters we use correspond to the exhibit letters used by plaintiff.

3 The printed text of Versions A and B are identical, except Version A contains photocopies of post-it notes
that do not appear on Version B (doc. # 173: Am. Compl., Exs. A and B).

2
be distributed to Elizabeth K. Richert, the Settlor’s niece. Jn addition to the Settlor’s

residence, forty-seven percent (47%) of the trust estate shall be distributed to

Elizabeth K. Richert, the Settlor’s niece.

Id, (emphasis added).

It is undisputed that when Mr. Richert died on November 9, 2009, his Arizona residence
was part of the Robert Trust. White, 2018 WL 4101512, at *3. That means that under any version
of the Robert Trust, Mr. Richert’s “residence, personal effects, household goods, automobile(s),
and any interest he may have in any insurance policies thereon” were to be distributed to defendant.
See id.

This is where the differences between paragraph 5.4.1 in Versions A and B and paragraph
5.4.1 in Version C come into play. Under Versions A and B of the Robert Trust, if Mr. Richert’s
residence was not part of the trust estate or owned by him when he died, only then was defendant
entitled to 47 percent of the trust estate. But as already noted, the residence was part of the trust
estate; thus, according to paragraph 5.4.1 of Versions A and B, the 47 percent estate distribution
to defendant was not triggered. Under paragraph 5.4.1 of Version C, though, 47 percent of the trust
estate is to be distributed to defendant regardless of whether Mr. Richert’s residence was part of
the trust estate. In short, pursuant to paragraph 5.4.1 of Version C, defendant is entitled to 47
percent of Mr. Richert’s trust estate; under paragraph 5.4.1 of Versions A and B, she is not. See
also White, 2018 WL 4101512, at *8.

Plaintiff's sole remaining count against defendant in this case (Count II) arises out of these
differences (see doc. # 173: Am. Compl.). Plaintiff alleges that defendant breached her fiduciary
duty as trustee of the Robert Trust “by creating a ‘counterfeit’ version of the Robert Trust (Version
C), which she allegedly ‘altered and forged’ to ‘aggrandize and unlawfully take 47% of the trust

proceeds she was not entitled to.’” White, 2018 WL 4101512, at *6 (quoting Am. Compl., {J 27-
28). Plaintiff engaged Mr. Williams and defendant engaged Mr. Vastrick as forensic document
examiners to opine about certain handwriting on the different versions of the trust.
II.
_ Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,509 U.S.
579 (1993) govern the admissibility of expert testimony including when, as here, jurisdiction rests
on diversity. Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 778 (7th Cir. 2017). Rule 702
provides:

A witness who is qualified as an expert by knowledge, skill, experience, training,
or education may testify in the form of an opinion or otherwise if:

(a) the expert’s scientific, technical, or other specialized knowledge
will help the trier of fact to understand the evidence or to determine
a fact in issue;

(b) the testimony is based on sufficient facts or data;

(c) the testimony is the product of reliable principles and methods;
and

(d) the expert has reliably applied the principles and methods to the
facts of the case.

Fed. R. Evid. 702.

“In Daubert, the Supreme Court interpreted Rule 702 to require the district court to act as
an evidentiary gatekeeper, ensuring that an expert’s testimony rests on a reliable foundation and is
relevant to the task at hand.” Gopalratnam, 877 F.3d at 778 (internal quotations omitted). In
performing our gatekeeping role under Rule 702 and Daubert, we must “engage in a three-step
analysis before admitting expert testimony.” Jd. at 779 (internal quotations omitted). Specifically,
we “must evaluate: (1) the proffered expert’s qualifications; (2) the reliability of the expert’s
methodology; and (3) the relevance of the expert’s testimony.” /d. (emphases in original). As the

gatekeeper, we have “broad latitude’ to determine how to evaluate expert testimony,” United

4
States v. Hill, 818 F.3d 289, 297 (7th Cir. 2016) (citation omitted), particularly where “the usual —
concerns of [Rule 702]—keeping unreliable expert testimony from the jury—are not present,” as
is the case in a bench trial. Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 760 (7th Cir.
2010). Indeed, for a bench trial, our gatekeeping role is “necessarily different”; because we are
both the gatekeeper and factfinder, “the need to make such decisions prior to hearing the testimony
is lessened.” In re Salem, 465 F.3d 767, 777 (7th Cir. 2006), disapproved of on other grounds by
In re Anderson, 917 F.3d 566, 569-71 (7th Cir. 2019).

“[T]he party seeking to introduce’ the expert witness testimony bears the burden of
demonstrating that the expert witness testimony satisfies the [Daubert] standard by a
preponderance of the evidence.” Gopalratnam, 877 F.3d at 782 (second alteration in original and
internal quotations omitted). However, “rejection of expert testimony is the exception rather than
the rule.” Fed. R. Evid. 702 advisory committee’s note to 2000 amendment.

A.

Neither party develops an argument challenging Mr. Vastrick’s or Mr. Williams’s
qualifications. Therefore, the first aspect of our gatekeeper role (evaluating proffered expert’s
qualifications) is not at issue. Regardless, the materials submitted with the expert reports show that
both Mr. Vastrick’s and Mr. Williams’s qualifications are sufficient to satisfy Rule 702 in the area
of forensic document evaluation.

B.

Turning to the reliability of an expert’s methodology, courts must take a “flexible”
approach and gear the analysis “toward the precise sort of testimony at issue and not on any fixed
evaluative factors.” Gopalratnam, 877 F.3d at 780 (internal quotations omitted). In keeping with

9 6,

the Court’s gatekeeping role, our inquiry focuses on the experts’ “principles and methodology, not
on the conclusions that they generate.” Jd, at 781 (internal quotations omitted). Recognizing that
the line between conclusions and methodology is not always easy to draw, the Seventh Circuit has
explained that “there must be a rational connection between the data and the opinion.” /d. (citations
and quotations omitted).

An expert’s report “is not unreliable simply because it is founded on his experience rather
than on data,” as Rule 702 allows a witness to be qualified as an expert on the basis of his
experience. Metavante Corp., 619 F.3d at 761. “Rule 702 does require, however, that the expert
explain the methodologies and principles that support his opinion; he cannot simply assert a bottom
line.” Jd. (quotations omitted).’

C.

Under Rule 702, an expert’s testimony is relevant if “it assists the [factfinder] in
determining any fact at issue in the case.” Stuhlmacher v. Home Depot U.S.A., Inc., 774 F.3d 405,
409 (7th Cir. 2014). “Where an expert’s hypothetical explanation of the possible or probable
causes of an event would aid the [factfinder], that testimony satisfies Daubert’s relevancy
requirement.” Jd. (internal quotations omitted). Whether the expert’s theory is correct is a factual
question left to the factfinder to decide. Id.

III.

With those principles in mind, we turn first to plaintiff's motion to strike the defendant’s

expert report. Plaintiff seeks to strike the February 27, 2018 “Forensic Document Examination

Report” of Mr. Vastrick (“Vastrick Report”) pursuant to Federal Rules of Civil Procedure

 

4 Although we note that the Seventh Circuit has not conclusively opined on the reliability of handwriting
analysis post-Daubert, see Deputy v. Lehman Bros. Inc., 345 F.3d 494, 509 (7th Cir. 2003), at least seven other circuits
have determined that expert testimony on handwriting analysis can satisfy the reliability threshold. See United States
v. Prime, 431 F.3d 1147, 1154 (9th Cir. 2005); United States v. Crisp, 324 F.3d 261, 269-70 (4th Cir. 2003); United
States v. Mooney, 315 F.3d 54, 63 (Ist Cir. 2002); United States v. Jolivet, 224 F.3d 902, 906 (8th Cir. 2000); United
States v, Paul, 175 F.3d 906, 911 (11th Cir. 1999); United States v. Jones, 107 F.3d 1147, 1161 (6th Cir. 1997); United
States v. Velasquez, 64 F.3d 844, 850-52 (3d Cir. 1995).
26(a)(2)(B)(iii) and 37(c)(1) and Federal Rules of Evidence 401(a), 702 and 1003 (PI.’s Mot. at 1;
doc. # 314-1: Vastrick Report).
A.

Plaintiff first argues that materials related to the Vastrick Report were not timely produced
and, thus, the entire report should be excluded from trial (PI.’s Mot. at 3). Although Plaintiff does
not dispute that she timely received the Vastrick Report itself, she complains that she did not
receive other information required by Rule 26(a)(2)(B)—such as a list of other cases where Mr.
Vastrick gave testimony, Mr. Vastrick’s qualifications, and his fee schedule—auntil three days after
the experts’ depositions were to be taken, and that she did not receive a copy of the Scientific
Working Group for Forensic Document Examination (““SWGDOC”) standards referred to in the
Vastrick Report until a short time after that (/d.; doc. # 314-2).

Federal Rule of Civil Procedure 37 provides in pertinent part that a party failing to provide
information as required by Rule 26(a) or (e) is not allowed to use that information at trial “unless
the failure was ... harmless.” Fed. R. Civ. P. 37(c)(1). We have broad discretion in determining
whether such a violation is harmless. David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003).
The factors that guide this discretion are: “(1) the prejudice or surprise to the party against whom
the evidence is offered; (2) the ability of the party to cure the prejudice; (3) the likelihood of
disruption to the trial; and (4) the bad faith or willfulness involved in not disclosing the evidence
at an earlier date.” Jd.

Here, defendant’s production of Mr. Vastrick’s materials three days after the expert
deposition deadline and the SWGDOC standards a short time thereafter was harmless. First, it
appears that plaintiff did not, in fact, take Mr. Vastrick’s deposition (see Def.’s Resp. at 6); indeed,

neither party has cited to deposition testimony for Mr. Vastrick, as we would expect if indeed he
had been deposed. Thus, the production of materials after “the depositions were to have been
taken” (P].’s Mot. at 3) (emphasis added) is of no consequence. Moreover, the Vastrick Report
itself was produced well before the expert deposition deadline (/d.). Second, any arguable
prejudice to plaintiff in not receiving these materials along with the Vastrick Report was cured
when plaintiff received these materials shortly thereafter. Third, there is no disruption to the trial
scheduled for September 9, 2019, well over a year after the materials were produced. Finally,
plaintiff did not allege that defendant’s failure to disclose the materials earlier was due to bad faith
or willfulness. Because defendant’s failure to timely produce the materials related to Mr.
Vastrick’s report is harmless, plaintiff's motion to strike on that basis is denied.
B.

Plaintiff next argues that although both parties’ experts relied upon documents exchanged
in discovery, Mr. Vastrick also relied upon a document described as “K-2c Copy of one sheet of
paper bearing multiple request verbatim specimens purportedly executed on February 27, 2018,”
which was not produced in discovery (Pl.’s Mot. at 4 (citing Vastrick Report at 1)). Because this
document was not produced in discovery, plaintiff asks us to exclude the entire Vastrick Report
from trial or, alternatively, to strike the final paragraph of the Vastrick Report, which relies upon
the K-2c document (/d.).

“A litigant is required to disclose to his opponent any information ‘considered’ by the
litigant’s testifying expert.” Fidelity Nat. Title Ins. Co. of New York v. Intercounty Nat. Title Ins.
Co., 412 F.3d 745, 750 (7th Cir. 2005); see Fed. R. Civ. P. 26(a)(2)(B)(ii). It is clear on the face
of the Vastrick Report that Mr. Vastrick “considered” the handwriting specimen of defendant
identified as K-2c; as such, that specimen was required to be produced to plaintiff. It is equally

clear that defendant did not produce the K-2c document to plaintiff, as defendant outright admits
that the K-2c document was used by her expert but was “not ‘produced’ to [plaintiff's] attorneys”
(see Def.’s Resp. at J 10). Because the K-2c document was not produced to plaintiff, the final
paragraph of the Vastrick Report that relies on the K-2¢ document is stricken. See Fidelity Nat.
Title Ins. Co. of New York, 412 F.3d at 752 (finding that “the punishment should fit the crime” in
administering sanctions for pretrial discovery rules violations). The failure to produce the K-2c
document does not warrant striking the remainder of the report.

Cc.

Plaintiff argues that Mr. Vastrick “eyeballed” the documents to reach his conclusion and
utilized no scientific equipment while, on the other hand, plaintiff’s expert used a microscope to
perform his analysis (P1.’s Mot. at 4). As discussed above, we take a “flexible” approach to testing
an expert’s reliability, and we limit our gatekeeping inquiry to evaluating the expert’s “principles
and methodology, not the conclusions that they generate.” Gopalratnam, 877 F.3d at 780-81
(internal quotations omitted).

In his report, Mr. Vastrick explained that his examination was “conducted utilizing
published standard methodologies as prescribed by ... SWGDOC” (Vastrick Report at 2). And
Mr. Vastrick used the SWGDOC terminology in his conclusion, reasons and bases for his opinion
(id. at 2-3). Moreover, plaintiff cites nothing to show that the SWGDOC standards always require
use of a microscope (see doc. # 314-2 at 19: SWGDOC Standard for Examination of Handwritten
Items, { 6). In this case, neither expert was provided an original of the Version C trust. Because
the original paper, pen color, and signature (including any variations in the ink) were not available
for examination, we are not convinced that a microscope offered any additional benefit. Therefore,

we deny plaintiff’s motion to strike on this basis.
D.

Plaintiff also claims the Vastrick Report lacks probative value for four reasons. First, Mr.
Vastrick’s report did not contain the “limiting words or phrases” that the SWGDOC standards
prescribe. Plaintiff contends that this creates a risk that the report’s conclusion will be
misinterpreted (PI.’s Mot. at 5). Second, Mr. Vastrick’s finding that the slant of the middle initial
“L” in “RLR” on page three of Version C is different from the other, authenticated Robert L.
Richert initials—which plaintiff argues is more helpful to her case—is in tension with his
conclusion (/d. at 6). Third, Mr. Vastrick’s opinion is not helpful and irrelevant under Federal Rule
of Evidence 401(a) because although Mr. Vastrick opined that the initials “could” have been
written by Mr. Richert, he further opined that an “alternative hypotheses,” i.e., that someone else
forged or “transferred” the initials, “cannot be eliminated” (/d.). Fourth, although Mr. Vastrick
agrees with plaintiff's expert that the at-issue initials are different, he claims the discrepancy may
be the result of writer variation (/d.).

Plaintiff's first argument is factually incorrect. The Vastrick Report did include the limiting
words and phrases proscribed by the SWGDOC, albeit in the section titled “Reasons and Bases”
that appeared just below the section titled “Conclusions” (Vastrick Report at 2). Mr. Vastrick
concluded that there are “indications” that Mr. Richert wrote the initials on page 3 of Version C
and then went on to explain that “indications” is the “lowest level of confidence” within the
SWGDOC list of standard terms (/d.). He also discussed the similarities and differences of the
initials (/d. at 2-3). As for plaintiff’s remaining arguments, all these arguments go to the weight of
the evidence, not to its admissibility. Our role at this juncture is not as a factfinder that weighs the

evidence. Therefore, plaintiff's motion to strike is denied on this basis as well.

10
IV.

We now turn to defendant’s motion to strike the report of plaintiff's expert, Mr. Williams.
On May 18, 2017, Mr. Williams offered a “Report of Findings” regarding his examination of two
versions of the Robert Trust: a version provided by Fidelity, which he referred to as Q-1.1, anda
version provided by defendant’s counsel, which he referred to as Q-1.2 (doc. # 315-3: Williams
Report at 1). Document Q-1.1 appears to correspond with Version B of the Robert Trust, and
document Q-1.2 appears to correspond with Version C of the Robert Trust (compare Am. Compl.
Ex. B at 3, and Am. Compl. Ex. C at 3, with Williams Report at 4, 5, 7).° The purpose of Mr.
Williams’s examination was to determine whether the initials and signatures that purportedly
belonged to Mr. Richert and the document text were similar between Versions B and C of the
Robert Trust (Williams Report at 1). This “examination consisted of visual and microscopic study
of the writing style, the discriminating writing characteristics, natural variations, spatial
arrangement, letter formations, letter connections and other significant handwriting features” (/d.).
Mr. Williams opined that the initials, signatures, and text on all pages of both versions were the
same except for page 3—the page containing paragraph 5.4.1 (/d. at 2). According to Mr. Williams,
neither Mr. Richert’s purported initials (“RLR”) nor the text of paragraph 5.4.1 on page 3 were
similar between versions (/d.). Based on the differences between the initials and the text of
paragraph 5.4.1 between Versions B and C of the Robert Trust, Mr. Williams concluded there was
“a page substitution” with respect to page 3 of the Robert Trust (/d.). To reach his opinion, Mr.
Williams examined “machine copies” of the documents at issue, which he assumed to be “accurate
reproductions of the originals,” but he did not believe his opinion would change even if he had the

opportunity to examine the original documents (/d. at 3).

 

5 For simplicity, we hereafter refer to Q-1.1 and Q-1.2 as Version B and Version C of the Robert Trust,
respectively.

11
At the outset, we note that defendant is an attorney (doc. # 233). Thus, despite her pro se
status (doc. # 287), she is “not entitled to the flexible treatment granted other pro se litigants.”
Cole v. Comm’r of Internal Revenue, 637 F.3d 767, 773 (7th Cir. 2011); see Godlove v. Bamberger,
Foreman, Oswald, & Hahn, 903 F.2d 1145, 1148 (7th Cir. 1990) (“Ordinarily, we treat the efforts
of pro se applicants gently, but a pro se lawyer is entitled to no special consideration”). Moreover,
even a non-attorney pro se litigant must support her filings with legal argument and authority. See
Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998) (“[E]ven pro se litigants...
must expect to file a legal argument and some supporting authority”) (internal quotations omitted).

Defendant’s motion is devoid of any such argument or authority. She does not attempt to
explain why Mr. Williams’s expert report is inadmissible under Rule 702 or Daubert. Nor has she
argued that any other rule or legal authority justifies excluding the report. Indeed, defendant’s
motion fails to cite a single federal rule or case to support her request to strike Mr. Williams’s
expert report. Defendant’s motion is denied for this reason alone. Nonetheless, we have
“address[ed] any cogent arguments we are able to discern” from defendant’s motion. Parker v.
Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017). However, none of the arguments we
have discerned warrants striking Mr. Williams’s expert report.

A.

We first address defendant’s alleged inability “to provide her own expert with the original
copy of the Trust for examination” (Def.’s Mot. at 7 11). On this point, defendant asserts the
following.

The “origina!” of the Robert Trust (which defendant identifies as Exhibit C to the Amended
Complaint, i.e., Version C) that she produced to her attorney shortly before her deposition did not

have lines down the left side of every page (Def.’s Mot. at {] 6, 8). At the insistence of plaintiff's

12
attorneys, defendant sent this original document to her former attorney, Jeffrey Jacobson, who then
sent the document to Mr. Williams, as is shown by the fact that the Version C images in Mr.
Williams’s report do not have lines running down the left side of the pages (/d.). “For more than
two years,” defendant repeatedly asked Mr. Jacobson to return the original Version C document
to her, and “Mr. Jacobson repeatedly told [her] that despite repeatedly asking,” plaintiff's counsel
had not returned the original to him (Mr. Jacobson) (/d. at 11). When another one of defendant’s
former attorneys, Douglas Cipriano,® emailed plaintiff's counsel in April 2019 asking for the
original Version C document to be returned, plaintiffs attorney, Paul Kozacky, responded that Mr.
Williams had returned the document directly to Mr. Jacobson in June 2017 (/d. at ¢ 12; doc. #315-
8 at 1). The response email from Mr. Kozacky “contain[ed] a cut and paste (not a direct forward
of the original email) . . . allegedly from” Mr. Williams, “with a Fedex tracking number for the
alleged return of the document” to Mr. Jacobson (Def.’s Mot. at J 12; doc. #315-8 at 1). Defendant
then attempted to track the document using this tracking number (Def.’s Mot. at 4 13). On her first
try, “the tracking number came back ‘not found,’” and when she tried again “[s]everal weeks later”
(on May 1, 2019), FedEx showed that the corresponding package was shipped from Philadelphia,
Pennsylvania on April 30, 2019 to Edinboro, Pennsylvania, with an expected delivery date of May
2, 2019 (id; doc. # 315-9). In short, defendant argues that her counsel delivered the original
Version C to plaintiffs counsel so that Mr. Williams could examine the document, but by doing
so (coupled with the failure of plaintiff's counsel or Mr. Williams to return the document),
defendant’s own expert could not examine the original Version C document.

This argument does not warrant excluding Mr. Williams’s report for several reasons. First,

defendant’s assertion that she gave the “original” Version C document to Mr. Jacobson directly

 

6 Mr. Cipriano represented defendant for a period of time after Mr. Jacobson withdrew as her counsel in
September 2018 (see docs. ## 233, 243).

13
contradicts her sworn deposition testimony from earlier in this case. Defendant testified that she
did not know the whereabouts of the original Version C document,’ as it was stolen from her house
sometime after Mr. Richert died (doc. # 317-1: Richert Dep., at 118:15-120:19, 122:17-22, 126:25-
127:15, 141:21-25, 313:19-24, 323:20-24). Instead, the Version C document that defendant
provided to her counsel was a copy that was placed in her mailbox by an unknown individual
shortly before her deposition (/d. at 121:24-122:5, 136:18-139:5, 141:21-25, 309:15-310:4). See
also White, 2018 WL 4101512, at *7. Because defendant testified that she did not give the original
Version C to Mr. Jacobson, he, in turn, could not have provided the original to Mr. Williams.
Indeed, Mr. Williams’s report specifically notes that he examined “machine copies of the
documents,” not the original documents themselves (Williams Report at 3).

Second, the filings in the docket indicate that Mr. Williams did, in fact, return the Version
C document that Mr. Jacobson provided to him. On June 23, 2017, Mr. Jacobson represented that
plaintiff “turned over the trust document on June 20, 2017” (doc. # 161 at 99 2, 7). A FedEx
tracking inquiry filed by plaintiff a few days later confirms this representation; it shows that on
June 20, 2017, Mary Sparrow, an associate of Mr. Jacobson who also represented defendant during
this litigation, signed for a package that was shipped the same day Mr. Williams said he sent the
Version C document in his possession to Mr. Jacobson (June 19, 2017) and had the same tracking
number (786920306155) as the number provided by Mr. Williams for that shipment (doc. # 163-

1; doc. # 315-8 at 1; Richert Dep. at 2:11-14).8

 

7 The Version C document shown to defendant at her deposition was marked as Exhibit 7 (see doc. # 317-1:
Richert Dep., at 118:5-23; doc. #319). This appears to be the same document (minus the exhibit sticker) as Exhibit C
to plaintiff's Amended Complaint (compare doc. #319, with Am. Compl. Ex. C).

® The FedEx package was delivered to Wheaton, Illinois (where Mr. Jacobson’s office was located) and
signed for by “M. Sparrow” (docs. ## 119, 163-1).

14
Defendant’s unverified assertions that Mr. Jacobson told her that the original Version C
document had not been returned, which are offered for the truth of the matter asserted, do not
convince us otherwise. See Burton v. Kohn Law Firm, S.C., --- F.3d ----, 2019 WL 3757571, at *6
(7th Cir. Aug. 9, 2019) (“A statement made out of court and offered to prove the truth of the matter
asserted is hearsay and is not admissible into evidence”); Parko v. Shell Oil Co., 739 F.3d 1083,
1086 (7th Cir. 2014) (“Nothing is simpler than to make an unsubstantiated allegation”). Nor do
defendant’s recent attempts to track the document. Although the shipment tracked by defendant in
May 2019 obviously does not reflect Mr. Williams’s June 2017 shipment, defendant has not shown
that FedEx’s tracking numbers are only ever used once and are not reused for different, later
shipments. To the contrary, the FedEx system recycles some tracking numbers, and a tracking page
“may display information from another shipment, in addition to, or instead of yours.” FedEx —
Customer Help — FAQs, http://www.fedex.com/ma/customer/faq/packagetracking.html (last
visited Aug. 26, 2019). Put another way, the tracking number provided by Mr. Williams most
likely referred to both a shipment he made in June 2017 and an entirely unrelated shipment made
almost two years later, and defendant has not explained why that is not what happened here.

Third, even if we assume that Mr. Williams failed to return the Version C document in his
possession, defendant does not explain why this failure now warrants striking his expert report
under the federal rules, Daubert, or any other case precedent. If the Version C document examined
by Mr. Williams was necessary for defendant’s own expert’s analysis, defendant’s former
attorneys should have made every attempt to ensure that the document was returned so Mr.
Vastrick could review it before offering his report. For instance, nothing prevented defendant’s
attorneys from bringing to our attention Mr. Williams’s alleged failure to return the Version C

document at issue via a motion to compel or some other motion for relief. Defendant’s attorneys

15
did not do so. “[C]lients are bound by their counsel’s conduct,” Jn re Sterling, --- F.3d ----, 2019
WL 3788242, at *3 (7th Cir. Aug. 13, 2019), and “[a] litigant bears the risk” of her chosen
attorney’s actions (or inactions), even when they cause substantial harm. Wade v. Soo Line R.R.
Corp., 500 F.3d 559, 564 (7th Cir. 2007). Thus, to the extent Mr. Vastrick did not examine the
same Version C document examined by Mr. Williams, any resulting harm must be borne by
defendant, not plaintiff.

Accordingly, defendant’s alleged inability “to provide her own expert with the original
copy of the Trust for examination” (Def.’s Mot. at J 11) does not justify striking Mr. Williams’s
expert report.

B.

We next turn to the trust document defendant attached to her motion, which she claims to
be “an exact duplication of the Trust, as scanned by” Mr. Jacobson (Def.’s Mot. at 9; doc. # 315-
7). Paragraph 5.4.1 of this document, which we will refer to as Version D, is the same as paragraph
5.4.1 of Version C (compare Am. Compl. Ex. C at 3, with doc. # 315-7 at 3).

Defendant asserts that in Version D, the initials on the bottom right-hand side of all pages
with initials, including page 3, are dark and legible (Def.’s Mot. at J 9). The initials on all three
depictions of Versions B and C in Mr. Williams’s report, however, are barely legible, even though
the text of page 3 in all these depictions is dark and clear (/d.). Defendant goes on to explain that
the text and initials on all initialed pages of Versions A and B are dark and legible, but only the
text of Version C is likewise dark and legible; the initials on all pages of Version C are barely
legible (/d.). Additionally, defendant asserts that every page of Version C has two lines down the
left side of every page, but only one of these lines was created by Mr. Jacobson’s scan of the copy

delivered to him by defendant (/d. at J 10).

16
Defendant, however, makes no attempt to explain why these alleged variations in darkness,
legibility, and number of lines down the side of a page between various versions of the Robert
Trust affect the admissibility of Mr. Williams’s expert report under Rule 702 and Daubert. Even
if we afford defendant the flexibility given to non-attorney pro se litigants, she still must provide
some semblance of an argument for us to address. See Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001) (explaining that the court cannot craft arguments and perform legal research for a
pro se litigant); Ward v. Kelly, 599 F. App’x 587, 588 (7th Cir. 2015) (“[A]lthough we construe
pro se filings liberally, pro se litigants must give some reason to disturb the district court’s
decision”); see also Small v. Endicott, 998 F.2d 411, 417-18 (7th Cir. 1993) (“While the courts
liberally construe pro se pleadings as a matter of course, judges are not also required to construct
a party’s legal arguments for him”) (internal citation omitted). Here, because defendant has not
done so, the existence of Version D or the asserted differences between the various versions does
not justify excluding Mr. Williams’s expert report. We will consider the points defendant has
raised in assessing the weight to be given to Mr. Williams’s opinions.

C.

Defendant asserts that the following statement made by Mr. Kozacky contradicts Mr.
Williams’s stated assignment in offering his expert opinion: “[i]t is not our position that
[defendant] ‘forged’ any signatures thereon, only that she fabricated the distributive clause and
snuck that between authentic pages and authentic signatures” (Def.’s Mot. at J 14). Again,
defendant does not provide any legal basis for striking Mr. Williams’s entire report based on this
purported contradiction, and we decline to do so on that basis alone. See Anderson, 241 F.3d at
545; Pelfresne v. Vill. of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990) (“‘A litigant who fails

to press a point by supporting it with pertinent authority, or by showing why it is sound despite a

17
lack of supporting authority or in the face of contrary authority, forfeits the point. We will not do
his research for him”) (internal citations omitted).

Moreover, we do not see any contradiction between Mr. Williams’s assignment and the
quoted statement from plaintiffs counsel. Mr. Williams’s stated purpose of examination was to
evaluate the similarity of the signatures, initials, and text between Versions B and C (Williams
Report at 1). His finding that the initials and text on page 3 differ between versions supports Mr.
Kozacky’s assertion that defendant “fabricated the distributive clause and snuck that between
authentic pages and authentic signatures” (doc. # 315-8 at 2). Indeed, Mr. Williams’s findings led
him to believe that there was a “page substitution” (Williams Report at 2), which aligns with the
assertion that a fabricated page was “snuck” in between other, authentic pages. Mr. Williams also
found that all the signatures between Versions B and C were the same (recall that the only
discrepancies he found were on page 3, which contains no signatures—only text and initials) (Jd;
Am. Compl. Ex. C at 3). This likewise fits with Mr. Kozacky’s statement that “[i]t is not our
position that she ‘forged’ any signatures thereon” (doc. # 315-8 at 2 (emphasis added)). Notably,
plaintiff's counsel did not disclaim the contention that defendant forged any initials on the trust
document. Again, defendant’s assertions do not justify striking Mr. Williams’s expert report.

D.

Defendant proceeds to contend that irrespective of her prior arguments (in paragraphs 6-
14 of her motion), we narrowed plaintiff's Count II to the question of whether defendant altered
or forged a document and that nothing in Mr. Williams’s report indicates that she did anything

wrong (Def.’s Mot. at § 5, 15).? She reiterates this contention in her response to plaintiff's motion

 

° Defendant also contends that other alleged facts do not show wrongdoing: the fact that Mr. Richert “created
a new Page 3 in the final version of his Trust” and the fact that Fidelity has not produced anything showing that Mr.
Richert “gave a copy of the final version of his Trust to Fidelity” (Def.’s Mot. at { 15). Whether the evidence
establishes these alleged facts and, if so, their effect on the parties’ claims are issues for us to decide in our role as the

18
to strike the Vastrick Report, and argues that Mr. Williams’s report “has absolutely no probative
value” (Def.’s Resp. at ff 8, 19). We construe these contentions as challenging the relevance of
Mr. Williams’s report. See Gopalratnam, 877 F.3d at 779 (explaining that a court must evaluate
the relevance of an expert’s testimony before admitting it).

To begin, we did not “narrow” Count II to the single issue of whether defendant altered or
forged the Robert Trust, as she repeatedly asserts. The July 18, 2017 hearing upon which defendant
relies for this supposed narrowing addressed plaintiff's June 2017 motion to amend her complaint
to add Count II (doc. # 165; doc. # 192: 7/18/17 Hr’g Tr., at 2:7-9). Defendant opposed this motion
by arguing, among other things, that it was “now too late to depose” plaintiff about the proposed
claim, as plaintiff was no longer competent to testify (doc. # 169 at 5-6). We addressed this
argument at the subsequent July 18 hearing. After noting “that the real issue that the plaintiffraises
is whether [defendant] altered or forged a document,” we expressed our uncertainty that plaintiff
could provide “probative testimony about that” issue, and we ultimately concluded that her
inability to testify did not prejudice defendant’s ability to defend against Count II (7/18/17 Hr’g
Tr. at 9:9-11:4). By stating that the “real issue” raised by Count II was defendant’s alleged
alteration or forgery, we merely sought to identify the main thrust of the proposed claim in the
context of determining whether defendant would be prejudiced by her inability to depose plaintiff
about the claim. We did not in any way limit the factual questions that must be resolved before
plaintiff can ultimately prevail on Count II.

Turning to Mr. Williams’s report itself, we find that it is relevant. An expert opinion is
relevant if it “assist[s] the trier of fact to understand the evidence or to determine a fact in issue.”

Gopalratnam, 877 F.3d at 779 (internal quotations and citations omitted); see also Fed. R. Evid.

 

finder of fact at the upcoming bench trial. These issues do not bear on whether, in our gatekeeper role, we should
allow Mr. Williams’s expert report to be used at trial.

19
401 (relevant evidence “has any tendency to make a fact [of consequence] more or less probable
than it would be without the evidence”). Here, Mr. Williams concluded that the “RLR” initials on
page 3 of Version C differ from the “RLR” initials found on page 3 of Version B (Williams Report
at 2). As the parties do not appear to dispute that the latter set of initials (in Version B) are, in fact,
Mr. Richert’s initials, Mr. Williams’s conclusion provides evidence upon which the trier of fact
could rely to find that Mr. Richert did not initial page 3 of Version C. Such a finding would
contradict defendant’s apparent contention that the initials on page 3 of Version C were Mr.
Richert’s initials (see Def.’s Mot. at J 15 (asserting that Mr. Richert “created a new Page 3 in the
final version of his Trust”)). And if Mr. Richert did not initial page 3 of Version C, that supports
plaintiff's theory that someone else did so and that defendant breached her fiduciary duty by
distributing the trust assets based on a version of the Robert Trust she knew to be phony.

True, Mr. Williams does not affirmatively conclude that defendant was the one who wrote
Mr. Richert’s initials on page 3 of Version C. But this was not necessary for his report to be
relevant. An expert opinion may be just one piece of evidence that a party combines with other
pieces of evidence “to string her case together[.]” Jones v. Union Pac. R.R. Co., No. 12 C 771,
2016 WL 9776612, at *3 (N.D. Ill. Aug. 18, 2016); see Walsh v. Chez, 583 F.3d 990, 994 (7th Cir.
2009) (“[P]eople often put a case together with testimony on one point from one expert, testimony
on a second point from a second expert, etc., and evidence from non-experts”). Here, if accepted,
Mr. Williams’s opinion would support the conclusion that Mr. Richert did not initial page 3 of
Version C, which would be one step toward proving plaintiff's claim that defendant breached her
fiduciary duty as trustee by distributing the trust assets pursuant to a counterfeit trust. As such, we

find that Mr. Williams’s opinion meets the Daubert threshold of relevance.

20
E.

Finally, defendant contends that Mr. Williams’s expert report contains a misrepresentation
and that the report should be stricken because Mr. Williams did not use the standard methodologies
used by Mr. Vastrick (Def.’s Resp. at §§ 12, 20). Defendant has forfeited these contentions: she
did not raise them in her opening motion, and even when she did raise them for the first time in
her response to plaintiffs motion to strike, she made no attempt to develop them in any manner
(see id.). See Wedemeyer v. CSX Transp., Inc., 850 F.3d 889, 897 (7th Cir. 2017) (finding that the
plaintiffs forfeited an argument they did not make in their opening brief); United States v. Cisneros,
846 F.3d 972, 978 (7th Cir. 2017) (“We have repeatedly and consistently held that perfunctory and
undeveloped arguments, and arguments that are unsupported by pertinent authority, are waived”)
(internal quotations omitted); see also Kathrein v. City of Evanston, Ill., 752 F.3d 680, 689 n.6 (7th
Cir. 2014) (noting that even pro se litigants are generally “subject to the same waiver rules that
apply to parties who are represented by counsel”) (internal quotations omitted). Defendant’s claim
that Mr. Williams’s report should be stricken as a Rule 11 sanction and that she should be awarded
fees is likewise undeveloped and unsupported by any pertinent authority (Def.’s Resp. at 11 (| 4)).

It is forfeited as well.!°

 

10 Defendant’s response also requests that we grant her renewed motion to dismiss or motion for summary
judgment and grant her motion to apply Arizona law in this matter (Def.’s Resp. at | 4 & 10-11). These requests are
denied as improper and outside of the scope of the motions before us, which should only address the admissibility of
the parties’ expert reports at trial.

21
CONCLUSION
For the foregoing reasons, plaintiff's motion to strike (doc. # 314) is granted in part and

denied in part and defendant’s motion to strike (doc, # 315) is denied.

LO») CO

SIDNEY ISSCHENKIER
United States Magistrate Judge

ENTER:

DATED: August 28, 2019

22
